DAVIS, Judge.
Antonio L. Alcantara, Jr., appeals his conviction for attempted second-degree murder. He argues that the tidal court erred in failing to treat certain letters he sent to the judge as a motion to withdraw plea, in denying his motion to correct sentence, and in failing to appoint conflict-free counsel to represent him at a hearing on the purported motion to withdraw plea.
This case comes to us in a peculiar procedural posture. After Alcantara was adjudicated following his entry of a plea, he sent two letters to the trial court, alleging grounds that could potentially support the withdrawal of his plea. However, Al-cantara did not request such relief in the letters, and the trial court did not respond. Although counsel subsequently attempted to revive the grounds alleged in the letters using the vehicle of a motion to correct sentence, the trial court denied the motion for two reasons: (1) the motion failed to raise a sentencing issue, and (2) the letters were facially insufficient to constitute a motion to withdraw plea.
While we agree with the trial court and affirm, we do so without prejudice to Al-cantara filing a motion pursuant to Floxida Rule of Criminal Procedure 3.850(a)(5), alleging that he entered his plea involuntarily, if that is appropriate.
Affirmed.
FULMER and KELLY, JJ., Concur.